IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40929
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS LUIS CASTENADA,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 6:00-CR-4-12
                         --------------------
                           February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carlos Luis Castenada appeals from a guilty-plea conviction

for possession with intent to distribute cocaine base.     Castenada

argues that the district court erred by imposing an overlong term

of supervised release in excess of the statutory maximum for the

charged offense.    The Government concedes that our prior

decisions require modification of Castenada's supervised-release

term.    We find that Castenada's four-year term of supervised

release exceeds the statutory maximum of three years.      See



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40929
                                  -2-

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000); United States

v. Doggett, 230 F.3d 160, 162 (5th Cir. 2000).   We therefore

modify Castenada's supervised release to the statutorily mandated

three-year term.   See Doggett, 230 F.3d at 165 n.2.

     AFFIRMED AS MODIFIED.